DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
Claims 1-9 have been examined in this application.  This communication is the first action on the merits of these claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 USC 103 as being unpatentable over US Patent Number 10,449,733 to Iagulli in view of US Patent Number 10,391,684 to Margraf.
Regarding claim 1, Iagulli discloses a method for manufacturing a box-shaped monolithic structure (11) for fuselages and wings of an aircraft using a polymer matrix prepreg material (the abstract discloses “multi-spar boxes made of composite material for aircraft”), said structure comprising: 
An upper wall (top panel 11); 
A lower wall facing said upper wall and spaced a non-zero amount apart from the upper wall (bottom panel 12); and 
At least one interconnection element extending transversely between said upper and lower walls, connected to them and delimiting with the upper and lower walls themselves respective elongated cavities (spars 13a, 13b, 14a, 14b); 
Said method comprising the steps of: 
a) providing at least two elongated support tools, each having a cross section with an external polygonal profile complementary to the profile of the cavities to be formed in said structure (inner tools 15a-c); 
b) externally disposing, on three adjoining walls of each support tool, an elongated profiled bar made of said prepreg material, having a C-shaped cross section and comprising a back and two end appendices protruding transversely from said back and arranged on the same side of the back itself (14’ and 14”); 
c) joining said profiled bars along the respective backs placing side by side said support tools so that the profiled bars themselves have opposing concavities (see Figure 8); 
d) laminating one or more layers of said prepreg material on a lower plate of a forming mold to form a lower skin destined to constitute said lower wall of said structure (12); 
e) inserting the assembly formed by said support tools and by said profiled bars in step c) on said lower skin carried by said lower plate of said forming mold and between respective side plates delimiting the forming mold itself; said profiled bars being arranged with respective end appendages coplanar in contact with said lower skin (see Figures 9-13); 
f) laminating one or more layers of said pre-impregnated material on an upper plate of said forming mold to form an upper skin destined to constitute said upper wall of said structure (11, see Figure 14); 
g) mounting said upper plate on said side plates of said forming mold in a position facing said lower plate so that said upper skin is placed in contact with the end appendages of said profiled bars opposite the end appendages in contact with the lower skin (see Figure 14); 11
h) bringing to autoclave the forming mold thus prepared and filled with the upper and lower skins and with the profiled bars to carry out a curing operation at predefined curing temperature and pressure (column 6, lines 41-43 disclose “Then the closed mould is transferred into an autoclave for curing the box by applying a programmed heat and pressure cycle”); wherein: 
Said support tools are internally hollow (see 15a-c in Figures 9-14); 
Step b) is carried out by laminating the said prepreg directly onto the external surface of the walls of said support tools in a rigid state (see Figures 9-14); and 
During phase h), the curing pressure is applied both inside the forming mold and inside said support tools (see Figure 15).
Iagulli does not disclose the polymer being fiber-reinforced, said support tools having a composition based on reinforcement material and polymer suitable to allow the passage from a rigid state to a flexible elastomeric state and vice versa in response to heating and respectively to a cooling down, said support tools are configured to set the flexible elastomeric state at a temperature lower than the curing temperature and higher than 50° C, and during curing, whose walls are made flexible by the passage from the rigid state to the flexible elastomeric state and are therefore pushed by the curing pressure itself to adhere to said profiled bars and to said lower and upper skins.  However, this limitation is taught by Margraf.  Margraf discloses cauls and method to produce composite articles having fiber layers, and column 2, lines 10-14 disclose “The resin impregnated fibers may be cured at a temperature of greater than or equal to 120° F, and less than or equal to 500° F to produce the composite article.  The curing temperature may transition the caul from a rigid state (1GPa to 5GPa) to an elastomeric state (1 MPa to 10 MPa)”.  Margraf suggests that “rigid caul tools cannot apply uniform pressure and do not sufficiently press into the small, intricate areas of an article” (column 1, lines 19-21) and “purely elastomeric caul tools progressively shrink with each repeated use, resulting in an imperfect fit on the composite part.  Furthermore, purely elastomeric caul tools are not sufficiently rigid to allow for composite layup to be performed on the caul tool” (column 1, lines 27-31).  It would thus be obvious to a person having ordinary skill in the art to modify Iagulli using the teachings from Margraf in order to apply uniform pressure, sufficiently press into small, intricate areas of an article, prevent or reduce shrinking, and provide rigidity to allow for composite layup to be performed on the caul tool.  

Regarding claim 2 (dependent on claim 1), Iagulli discloses preliminary to step h), inserting inside each support tool at least one tubular bag protruding from respective opposite front and rear end portions of the support tool itself, sealing, at each of the opposite front and rear ends of the forming mold, a first axial end of a respective external tubular bag suitable for positioning in use around the respective front or rear end portions of the support tools protruding from the forming mold itself, and sealing the adjoining ends of the tubular bags protruding from the respective support tools to each other and to the respective second axial ends of the relative tubular external bags opposite the first axial ends, said curing pressure being applied inside said tubular bags.  Column 6, lines 13-18 disclose “The open opposite ends of all the tubular bags which line the tools are sealed to that the pressure applied in an autoclave during the following curing step causes expansion of the tubular bags towards the component to be cured, compressing the tubular bags against the two faces of the internal cavities of the box”.  

Regarding claims 3 (dependent on claim 1) and 4 (dependent on claim 1), Margraf further teaches step b) being preceded only by a step n) of applying a first adhesive agent at least on the parts of the wall of the support tools in the rigid state to receive said prepreg material and steps d) and f) are preceded by a step o) of applying a second adhesive agent at least on the part of said lower and upper plates of said forming mold destined to receive said prepreg material.  Column 10, lines 50-52 disclose “In some embodiments, a primer or adhesive may be used to position the one or more fiber layers 301 in place”.  
Margraf does not disclose the adhesive being resin-based.  However, it would be obvious to a person having ordinary skill in the art to use known types of adhesives such as resin-based adhesives for curing purposes.  

Regarding claim 5 (dependent on claim 1), Margraf further teaches the polymer of said support tools is a thermosetting or thermoplastic polymer with shape memory.  Claim discloses “wherein the polymer comprises one or more shape memory polymers” and claim 14 discloses “wherein the shape memory polymer comprises one or more components selected form the group consisting of thermoplastic shape memory polymers, thermoset shape memory polymers…”.

Regarding claim 6 (dependent on claim 1), Margraf further teaches the reinforcing materials of said support tools includes one or more elastic fibers.  Claim 1 discloses “wherein the reinforcement material comprises one or more elastic fibers”.  

Regarding claim 7 (dependent on claim 1), Iagulli discloses at least two interconnection elements are formed (see Figure 5), wherein in said step a) at least three said elongated support tools are provided (15a-c); and wherein, in said step b), on the walls of at least one of said support tools two said profiled bars are laminated directly on opposite sides (see Figures 11-14).

Regarding claim 8 (dependent on claim 1), Margraf further teaches, after step h), a step p) of heating the support tools to bring them to the flexible elastomeric state and extract them from the respective cavities of the structure just formed.  Column 8, lines 58-61 disclose “a trapped geometry composite article 350 may require the caul 201 to be heated into an elastomeric state to be removed from the produced composite article 350”.  

Regarding claim 9 (dependent on claim 1), Iagulli as modified by Margraf further teaches a box-shaped monolithic structure for fuselages and wings of aircraft made by the method according to claim 1 (multi-spar box 10).  
Iagulli and Margraf do not explicitly disclose the structure presents on all surfaces included between said upper wall and said lower wall an average surface roughness smaller than or equal to 2 microns.  However, would have been obvious to one having ordinary skill in the art at the time the invention was made to have whatever level of surface roughness was desired, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554. The examiner can normally be reached 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642